                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LEO JOE CHAVEZ,

                     Plaintiff,

v.                                                          No. CV 17-1128 CG

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
Social Security Administration,

                     Defendant.

                ORDER AWARDING ATTORNEY FEES UNDER EAJA

       THIS MATTER is before the Court on Plaintiff’s Stipulated Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act, (Doc. 23), filed October 9, 2018. The

Court, having reviewed the Motion, noting it is unopposed, and being otherwise fully

advised, finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that attorney fees be awarded under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d), (“EAJA”), payable to Plaintiff in the amount

of $5,660.18. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the

prevailing party, not the attorney).

       IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees and

costs under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act,

Plaintiff’s counsel shall refund the smaller award to Plaintiff pursuant to Weakley v.

Bowen, 803 F.2d 575, 580 (10th Cir. 1986).



                                       ___________________________________
                                       THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE
